Exhibit 10.2

Execution Version

AMENDMENT NO. 1 TO

SENIOR UNSECURED BRIDGE CREDIT AGREEMENT

AMENDMENT NO. 1 TO SENIOR UNSECURED BRIDGE CREDIT AGREEMENT (this “Amendment”),
dated as of September 13, 2016, is entered into by and among AVNET, INC., a New
York corporation (the “Borrower”), BANK OF AMERICA, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the Lenders.
Capitalized terms not otherwise defined in this Amendment have the same meanings
as specified in the Credit Agreement (as defined below).

PRELIMINARY STATEMENTS:

(1) The Borrower, the Administrative Agent and the Lenders from time to time
party thereto entered into that certain Senior Unsecured Bridge Credit
Agreement, dated as of July 27, 2016 (such Senior Unsecured Bridge Credit
Agreement, as in effect immediately prior to giving effect to this Amendment,
the “Credit Agreement”).

(2) The Borrower has requested that the Lenders approve the amendment to the
Credit Agreement set forth in this Amendment.

(3) In accordance with Section 10.01 of the Credit Agreement, the Administrative
Agent, the Lenders and the Borrower have agreed, subject to the terms and
conditions stated below, to amend the Credit Agreement as herein set forth.

SECTION 1. Amendments to Credit Agreement. Section 2.04(e) of the Credit
Agreement is, effective as of the Amendment No. 1 Effective Date (as defined
below), hereby amended and restated in its entirety, to read as follows:

“(e) In the event and on each occasion that the Borrower or any of its
Subsidiaries enters into any term loan facility, the Commitments shall be
automatically and permanently reduced ratably in an amount equal to 100% of the
committed amount under such term loan facility (or, if less, by an amount equal
to the aggregate amount of the Commitments then in effect), such reduction to be
effective upon the effectiveness of the definitive documentation for such term
loan facility and receipt by (x) the Administrative Agent of a notice from the
Borrower that such term loan facility constitutes a Qualifying Term Loan
Facility and (y) the Administrative Agent and the Cash Confirmation Advisor of
evidence, in form and substance reasonably satisfactory to the Administrative
Agent and the Cash Confirmation Advisor that the Borrower will have sufficient
resources available to it following such reduction of the Commitments to
complete the Target Acquisition (which may include, but is not limited to, the
written consent of the Cash Confirmation Advisor prior to the date of such
reduction). Such reduction shall be applied to the Tranche A-1 Commitments, and,
if no Tranche A-1 Commitments are outstanding at such time, the Tranche B
Commitments and, if no Tranche A-1 Commitments and no Tranche B Commitments are
outstanding at such time, Tranche A-2 Commitments, in each case in accordance
with the Lenders’ respective Applicable Percentages.”

SECTION 2. Reference to and Effect on the Loan Documents. On and after the
Amendment No. 1 Effective Date, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in the other Loan Documents to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring



--------------------------------------------------------------------------------

to the Credit Agreement, shall mean and be a reference to the Credit Agreement,
as amended by this Amendment.

(b) The Credit Agreement, as specifically amended by this Amendment, and the
other Loan Documents are, and shall continue to be, in full force and effect,
and are hereby in all respects ratified and confirmed.

(c) Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under the Credit
Agreement or any other Loan Document, nor shall it constitute a waiver of any
provision of the Credit Agreement or any Loan Document.

(d) This Amendment is a Loan Document for the purposes of the provisions of the
other Loan Documents. Without limiting the foregoing, any breach of
representations and warranties under this Amendment may be a Default or Event of
Default under other Loan Documents as provided therein.

SECTION 3. Conditions of Effectiveness. This Amendment shall become effective as
of the first date upon which each of the conditions precedent set forth below in
this Section 3 shall be satisfied or waived (such date, the “Amendment No. 1
Effective Date”):

(a) Amendment Documents. The Administrative Agent shall have received the
following, each which shall be originals or telecopies (followed promptly by
originals) unless otherwise specified, each dated the Amendment No. 1 Effective
Date and each in form and substance satisfactory to the Administrative Agent:

 

  i. counterparts of this Amendment executed by the Lenders and a Responsible
Officer of the Borrower, sufficient in number for distribution to the
Administrative Agent and the Lenders; and

 

  ii. a certificate signed by a Responsible Officer of the Borrower certifying
(A) that no Default or Event of Default as of the Amendment No. 1 Effective Date
has occurred and is continuing and (B) that the representations and warranties
of the Borrower contained in Article V of the Credit Agreement and each other
Loan Document or in any document furnished under or in connection herewith or
therewith are true and correct on and as of the Amendment No. 1 Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date.

SECTION 4. Expenses; Fees.

The Borrower shall pay within two Business Days from the Amendment No. 1
Effective Date any and all fees and expenses of the Administrative Agent, the
Arranger, the Lenders and their respective Affiliates required to be paid before
the Amendment No. 1 Effective Date.

SECTION 5. Representations and Warranties. The Borrower hereby represents and
warrants, as of the Amendment No. 1 Effective Date, that:

(a) The execution, delivery and performance by the Borrower of this Amendment
have been duly authorized by all necessary corporate or other organizational
action, and do not and, in the case of performance by the Borrower of the Credit
Agreement as amended hereby, will not (A) contravene the terms of any of the
Borrower’s Organization Documents; (B) conflict with or result in any breach or

 

2



--------------------------------------------------------------------------------

contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which the Borrower is a party or
to which the Borrower or the properties of the Borrower or any of its
Subsidiaries is subject or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which the Borrower or its
property is subject; or (C) violate any Law in any material respect, except, in
the case of immediately preceding clauses (B) and (C), to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect. The Borrower and each Subsidiary thereof is in compliance with all
Contractual Obligations referred to in clause (B)(i), except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

(b) This Amendment has been duly executed and delivered by the Borrower. This
Amendment and the Credit Agreement as amended hereby constitute a legal, valid
and binding obligation of the Borrower, enforceable against the Borrower in
accordance with their terms.

SECTION 6. Execution in Counterparts. This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. The Credit Agreement, as amended hereby,
constitutes the entire contract among the parties relating to the subject matter
hereof and supersedes any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Amendment.

SECTION 7. Governing Law. Jurisdiction. Waiver of Jury Trial This Amendment
shall be governed by, and construed in accordance with, the law of the State of
New York. The provisions of Section 10.14(b), (c) and (d) and Section 10.15 of
the Credit Agreement are hereby incorporated mutatis mutandis.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
Senior Unsecured Bridge Credit Agreement to be duly executed by their respective
authorized officers as of the day and year first above written.

 

BORROWER:

AVNET, INC.

a New York corporation

By:   /s/ Kevin M. Moriarty   Name:   Kevin M. Moriarty   Title:  

Senior Vice President and Chief

Financial Officer

 

[SIGNATURE PAGE]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:   /s/ Robert Rittelmeyer   Name:   Robert Rittelmeyer   Title:   Vice
President

BANK OF AMERICA, N.A.,

as Lender

By:   /s/ Arti Dighe   Name:   Arti Dighe   Title:   Vice President

 

[SIGNATURE PAGE]